Title: To John Adams from Samuel Dexter, 3 December 1800
From: Dexter, Samuel
To: Adams, John



Sir,
Decr. 3d. 1800

Finding neither you nor Mr. Shaw, I take the liberty of enclosing for your consideration a letter from Gen. Wilkinson & another from the united brethren. Perhaps the legislature ought to originate the business referred to by the General; I mean it would be better policy perhaps, tho’ existing laws are I think already sufficient. I see no objection to the charitable views of the united brethren.
You once honored me by asking my opinion as to a secretary of War. Mr. Paine of Vermont would make a very able & attentive one, or any thing else, except a dancing master.
I have the honor to be with / great esteem & affection, Sir, / Your very hb. servt.
Saml. Dexter